Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed April 11th, 2022 has been entered. Claims 1, 3-8, 10-15 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 8, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace (US 8104219) in view of Huang (US 2011/0113673).
In regards to claim 1, Pace teaches a first securing member (fig. 1, element 30) selectively engageable with a proximal end of the fishing rod (fig. 1, element 50); a second securing member (fig. 1, element 32) selectively engageable with the first securing member (fig. 1, element 30); and wherein, when the first securing member (fig. 1, element 30) and the second securing member (fig. 1, element 32) are engaged with one another, a cavity (fig. 3, space where elements 35 and 36 are held) is formed between the first securing member and the second securing member for receiving and securing the electronic device (fig. 3, elements 35, 36, and 38), and wherein the enclosure is configured to allow the electronic device to be manually activated therethrough (is manually activated through fig. 3, element 38).
Pace fails to teach the cavity configured to be waterproof.
Huang teaches the cavity configured to be waterproof (paragraph 0034).
It would have been prima facie obvious before the effective filing date of the claimed invention to incorporate the teachings of Pace with Huang. Doing so would allow the cavity to be waterproof. This would not only stop water from seeping into the cavity, but also ensure the effectiveness of the electronic device within the cavity.
In regards to claim 3, Pace, as modified, teaches the electronic device (Pace-fig. 3, elements 35 and 36) is integrally formed with at least one of the first securing member (Pace-fig. 3, elements 38 and 30) and the second securing member (Pace-fig. 3, elements 32 and 36).
In regards to claim 4, Pace, as modified, teaches the first securing member (Pace-fig. 1, element 30) includes a post member (Pace-fig. 1, element 52) that is receivable in the proximal end of the fishing rod (Pace-fig. 1, element 50).
In regards to claim 5, Pace, as modified, teaches the first securing member (Pace-fig. 3, element 30) and the second securing member (Pace-fig. 3, element 32) are selectively engageable via threads (Pace-fig. 3, elements 20 and 36).
In regards to claim 7, Pace, as modified, teaches the enclosure includes a spacer (Pace-fig. 3, elements 51 and 52) that further secures the electronic device.
	In regards to claim 8, Pace teaches a first securing member (fig. 1, element 30) selectively engageable with a proximal end of the fishing rod (fig. 1, element 50); a second securing member (fig. 1, element 32) selectively engageable with the first securing member; and a cavity (fig. 3, space where elements 35 and 36 are held) formed between the first securing member and the second securing member for receiving and securing the electronic device (figs., elements 35, 36, and 38), wherein when the first securing member (fig. 1, element 30) and the second securing member (fig. 1, element 32) are engaged with one another, the enclosure is configured to allow the electronic device to be manually activated therethrough (through fig. 3, element 38).
	Pace fails to teach a waterproof cavity formed.
	Huang teaches a waterproof cavity (paragraph 0034).
It would have been prima facie obvious before the effective filing date of the claimed invention to incorporate the teachings of Pace with Huang. Doing so would allow the cavity to be waterproof. This would not only stop water from seeping into the cavity, but also ensure the effectiveness of the electronic device within the cavity.
In regards to claim 10, Pace, as modified, teaches the electronic device (Pace-fig. 3, elements 35 and 36) is integrally formed with at least one of the first securing member (Pace-fig. 3, elements 38 and 30) and the second securing member (Pace-fig. 3, elements 32 and 36).
In regards to claim 11, Pace, as modified, teaches the first securing member (Pace-fig. 1, element 30) includes a post member (Pace-fig. 1, element 52) that is receivable in the proximal end of the fishing rod (Pace-fig. 1, element 50).
In regards to claim 12, Pace, as modified, teaches the first securing member (Pace-fig. 3, element 30) and the second securing member (Pace-fig. 3, element 32) are selectively engageable via threads (Pace-fig. 3, elements 20 and 36).
In regards to claim 14, Pace, as modified, teaches the enclosure includes a spacer (Pace-fig. 3, elements 51 and 52) that further secures the electronic device.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace in view of Huang and Gonzales (US 6568121).
In regards to claim 6, Pace, as modified, teaches the electronic device is one of a light (fig. 2, element 22).
Pace, as modified, fails to teach a bite indicator and fish finder.
Gonzales teaches a bite indicator and fish finder (col. 3, lines 61-66).
It would have been prima facie obvious before the effective filing date of the claimed invention to incorporate the teachings of Pace with Gonzales. Doing so would allow the device to include a light, bite indicator and fish finder. This, in turn, would allow a fisherman to have three very useful devices all attached to one pole which would allow for an easier fishing experience.
In regards to claim 13, Pace, as modified, teaches the electronic device is one of a light (fig. 2, element 22).
Pace, as modified, fails to teach a bite indicator and fish finder.
Gonzales teaches a bite indicator and fish finder (col. 3, lines 61-66).
It would have been prima facie obvious before the effective filing date of the claimed invention to incorporate the teachings of Pace with Gonzales. Doing so would allow the device to include a light, bite indicator and fish finder. This, in turn, would allow a fisherman to have three very useful devices all attached to one pole which would allow for an easier fishing experience.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2011/0113673).
	Huang teaches a method for assembling an enclosure for an electronic device that is engageable with a fishing rod, the method comprising the steps of: selectively engaging a first securing member with a proximal end of the fishing rod; selectively engaging a second securing member with the first securing member (see paragraph 0051) to form a cavity between the first securing member and the second securing member for receiving and securing the electronic device therein (when partaking in the method of paragraph 0051, fig. 6, element 64 [the cavity] is formed between fig. 6, elements 60 and 54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of fishing electronic device enclosures.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644